Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The office policy above applies to the limitation of “ sprayable; fluid applied”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889).
Forte et al discloses a wall assembly comprising a wall assembly comprising: a frame assembly including: a plurality of vertical members [16] spaced from each other and coupled to and extending between other wall member with said plurality of vertical members each having a vertical exterior surface configured to face the exterior of the structure, only one row of a plurality of vertical members spaced from each other, a rigid foam layer (12) that is a planar layer directly disposed on the vertical exterior surface of the plurality of vertical members (see col 6 lines 15-20 about the facings 15 not required), a sheathing layer (22) coupled to the rigid foam layer opposite the plurality of vertical members, the rigid foam layer comprising a foam selected from the group of polyurethane foams, polyuria foams, and combinations thereof (col 2 lines 57-65), the sheathing layer is bonded directly to the rigid foam layer such that said rigid foam layer and the sheathing layer forms a laminated composite layer, said foam of said rigid foam layer is a sprayable foam, the foam layer (12) bonding the sheathing layer and the layer (14) together once cured (col 5 lines 36-40, lines 62-68).
Forte et al does not show the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the rigid foam layer and/or said inner foam layer couple said vertical members 
Bibee et al discloses the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering (par 5; siding….) coupled to the outside of the building.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al to show the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, an exterior covering (par 5; siding….) coupled to the outside of the building as taught by Bilee in order to form a wall frame for mounting of the insulating wall panel with the vinyl siding protecting the sheathing from the weather, and using the foam layer coupling connecting construction members together would have been obvious to one having ordinary skill in art as they provide for 
Forte et al as modified further shows the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the vertical members coupled to and extending between said top and bottom members, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the wall assembly is free of other fasteners coupling the laminated composite layer to the frame assembly, the rigid foam layer and/or said inner foam layer couple said vertical members between the top and bottom members, the wall assembly is free of other fasteners coupling the vertical members between the top and bottom members.
Per claim 9, Forte et al as modified shows all the claimed limitations except for said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches since such a modification would have involved a 
	Per claims 10-11, Forte et al as modified shows all the claimed limitations except for a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer, the resistant barrier is a fluid applied weather resistant barrier.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer since it is well known practice to attach home wrap outside of the sheathing before attaching siding thereon to protect the building against the weather.
	Forte et al as modified further shows the resistant barrier is a fluid applied (PBP policy above) weather resistant barrier.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889) as applied to claim 1 above and further in view of Day et al (4068434).
Forte et al as modified further shows an inner insulating layer (20) attached to the rigid foam layer opposite the sheathing layer with the inner foam layer extending into the frame assembly.
Forte et al does not show the insulating layer being a foam layer bonded to the rigid foam layer.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show the insulating layer being a foam layer bonded to the rigid foam layer as taught by Day et al in order to provide an insulating foam layer for the interior of the building.
Per claim 4, Forte et al as modified further shows the inner foam layer at least partially fills voids defined between the vertical members.	
Claims 12, 19-21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889).
Forte et al discloses a wall assembly comprising a wall assembly comprising: a frame assembly including: a plurality of vertical members [16] spaced from each other and coupled to and extending between other wall member with said plurality of vertical members each having a vertical exterior surface configured to face the exterior of the structure, only one row of a plurality of vertical members spaced from each other, a rigid foam layer (12) that is a planar layer directly disposed on the vertical exterior surface of the plurality of vertical members (see col 6 lines 15-20 about the facings 15 not required), a sheathing layer (22) coupled to the rigid foam layer opposite the plurality of vertical members, the rigid foam layer comprising a foam selected from the group of polyurethane foams, polyuria foams, and combinations thereof (col 2 lines 57-65), the sheathing layer is bonded directly to the rigid foam layer such that said rigid foam layer and the sheathing layer forms a laminated composite layer, said foam of said rigid foam 
Forte et al does not show the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the wall assembly is free of fasteners coupling the laminated composite layer to the frame assembly, the wall assembly is free of fasteners coupling the vertical members between the top and bottom members.
Bibee et al discloses the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al to show the frame (figure 1) comprising a top member (20) having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure as taught by Bilee in order to form a wall 
Forte et al as modified further shows the frame comprising a top member having a top interior surface configured to face an interior of a structure and a top exterior surface configured to face an exterior of the structure, a bottom member spaced from the top member with the bottom member having a bottom interior surface configured to face the interior of the structure and a bottom exterior surface configured to face the exterior of the structure, the vertical members coupled to and extending between said top and bottom members, an exterior covering coupled to the sheathing layer opposite the rigid foam layer, the wall assembly is free of fasteners coupling the laminated composite layer to the frame assembly, the wall assembly is free of other fasteners coupling the vertical members between the top and bottom members.
Per claim 20, Forte et al as modified shows all the claimed limitations except for said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Forte et al’s modified structures to show said rigid foam layer between said plurality of vertical members and said sheathing layer has a thickness of from about 0.75 to about 1.5 inches since such a modification would have involved a 
	Per claims 21, Forte et al as modified shows all the claimed limitations except for a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show a weather resistant barrier coupled to the sheathing layer opposite the rigid foam layer since it is well known practice to attach home wrap outside of the sheathing before attaching siding thereon to protect the building against the weather.
	Per claims 23, 25, Forte et al as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of manufacturing a wall assembly with Forte et al’s modified structures.
Claims 14-15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al (5192598) in view of Bibee et al (2004/0148889) as applied to claim 12 above and further in view of Day et al (4068434).
Forte et al as modified further shows an inner insulating layer (20) attached to the rigid foam layer opposite the sheathing layer with the inner foam layer extending into the frame assembly.
Forte et al does not show the insulating layer being a foam layer bonded to the rigid foam layer.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Forte et al’s modified structure to show the insulating layer being a foam layer bonded to the rigid foam layer as taught by Day et al in order to provide an insulating foam layer for the interior of the building.
Per claim 15, Forte et al as modified further shows the inner foam layer at least partially fills voids defined between the vertical members.
Per claim 26, Forte et al as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of manufacturing a wall assembly with Forte et al’s modified structures.

Response to Arguments
Applicant’s arguments, see after final response, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 8-12, 14-15, 19-21, 23, 25-26 under Forte have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Forte and the different combination of rejections.



Conclusion
The prior art shows different wall panel assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

3/8/2022